Wilson, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached hereto, for decision upon stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of footwear manufactured in and exported from Japan to the United States.
That said footwear was entered for consumption subsequent to February 27, 1958, and is specified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521).
*449That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the price as shown in the attached Schedule A; and that there was no higher foreign value for such or similar merchandise.
On the agreed facts, I find and bold export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the values of the footwear involved and that such values are the prices set forth in said schedule “A.”
Judgment will issue accordingly.